Citation Nr: 0113485	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  94-37 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to February 15, 
1994, for the grant of a total disability rating based on 
individual unemployability.

2.  Whether prior decisions of the Department of Veterans 
Affairs (VA) were clearly and unmistakably erroneous in not 
granting entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to August 1967.

In an October 1996 decision the Board of Veterans' Appeals 
(Board) decided issues no longer in appellate status and 
found that the veteran had not perfected an appeal of the 
issues of entitlement to an earlier effective date for a 
total disability rating and whether there was clear and 
unmistakable error in a November 1972 rating action.  The 
veteran appealed the Board's October 1996 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 1998 order the Court vacated the Board's 
decision as to the finding that the veteran had not perfected 
an appeal of these issues, and remanded the case to the Board 
for further action in accordance with the Court's order.  In 
October 1998 the Board remanded the case to the RO for the 
issuance of a statement of the case, which was apparently 
accomplished in May 1999.  

The Board notes that the RO apparently prepared a statement 
of the case pertaining to these issues in November 1994, but 
the documents in the claims file do not indicate that the RO 
transmitted the statement of the case to the veteran or his 
representative.  Nevertheless, following the representative's 
review and receipt of a copy of the claims file in November 
1996, including the November 1994 statement of the case, in 
January 1997 the representative submitted a substantive 
appeal pertaining to the issues shown above.  The Board 
finds, therefore, that the veteran has timely perfected an 
appeal of the issues shown on the title page.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2000).

While the case was pending at the RO the veteran appointed 
another private attorney as his representative.  On re-
submitting the case to the Board, the RO did not inform the 
veteran or his representative that the case was being 
returned to the Board.  Due to that procedural error, the 
veteran's representative was given the opportunity to submit 
additional evidence and arguments in support of the appeal 
following receipt of the appeal at the Board.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam).  
In January 2001 the veteran's representative submitted 
additional evidence and arguments directly to the Board, and 
the veteran has waived consideration of this evidence by the 
RO in the first instance.  38 C.F.R. § 20.1304(2000).  
Therefore, the Board finds that it can consider the 
additional evidence without prejudice to the veteran, and 
that it may proceed to consider the merits of the veteran's 
appeal.

The Board further notes that the veteran has expressed 
ongoing disagreement with the offset of his VA compensation 
benefits by military retired pay, in that he has not received 
the military retired pay to which he was entitled since his 
separation from service.  In May 2000 the RO eliminated the 
military retired pay offset, and paid the veteran the full 
benefits that he was due retroactively to September 1967.  
Thus there is no issue pertaining to the offset of the 
veteran's compensation benefits  before the Board.


FINDINGS OF FACT

1.  In an October 1970 decision the Board denied entitlement 
to a combined disability rating in excess of 40 percent for 
the residuals of in-service shell fragment wounds, and the 
October 1970 decision is final.

2.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in any RO decision subject to a claim 
of clear and unmistakable error.

3.  The veteran did not again submit a viable claim for VA 
compensation benefits until May 1, 1989.

4.  The requirements for the grant of service connection and 
assignment of a 30 percent disability rating for post-
traumatic stress disorder (PTSD) were met as of May 1, 1989.

5.  The evidence shows that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability as of May 1, 1989.


CONCLUSION OF LAW

The criteria for an effective date of May 1, 1989, for the 
assignment of the 30 percent disability rating for PTSD and 
the total disability rating based on individual 
unemployability are met; entitlement to an effective date 
prior to May 1, 1989, is not shown as a matter of law.  
38 U.S.C. § 4004(b) (1964), 38 U.S.C.A. § 5110(a) and (b) 
(West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.158, 3.400(b) and 
(o), 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in November 1966 the 
veteran was injured due to the explosion of a booby-trap, 
resulting in multiple shell fragment wounds.  He was 
separated from service as the result of the proceedings of a 
Physical Evaluation Board, having been found to be unfit for 
duty due to retinal detachment caused by an intraocular 
foreign body in the right eye, rated as 30 percent disabling; 
multiple missile wounds to the neck, both arms, and both 
legs, rated as 10 percent disabling; and left ulnar nerve 
neuropathy, rated at 20 percent.  On separation from service 
the Marine Corps placed the veteran on the Temporary 
Disability Retirement List (TDRL).

The veteran initially claimed entitlement to VA compensation 
benefits for the residuals of the shell fragment wounds in 
October 1967.  A VA medical examination in January 1968 
disclosed that the wound scars were well healed.  The 
examiner also found partial paralysis of the left ulnar 
nerve, with weakness and slight atrophy of the hand and 
forearm, normal finger motion and dexterity, and sensory 
hypesthesia.  An ophthalmology examination revealed that he 
had light perception only in the right eye.

In a March 1968 rating decision the RO granted service 
connection for retinal detachment of the right eye with 
amaurosis, rated as 30 percent disabling; paralysis of the 
left ulnar nerve, 10 percent disabling; and scars of the 
neck, left arm, and both legs, rated as non-compensable.  The 
combined rating was 40 percent.  The RO also granted special 
monthly compensation for having lost the use of one eye.  The 
veteran perfected an appeal of the ratings assigned in the 
March 1968 rating decision.

The report of a February 1969 medical examination by Emil 
Seletz, M.D., indicates that the veteran complained of 
blindness and continuous pain in the right eye; severe 
headaches associated with tight neck muscles; weakness of the 
left hand; and numbness in the fourth and fifth digits of the 
left hand.  As the result of a review of the medical records 
and a physical examination, Dr. Seletz found that the in-
service explosion resulted in a cerebral blast concussion; 
total blindness of the right eye; multiple wound scars; a 
left ulnar nerve injury; a left brachial plexus injury; 
sprains to the lumbar and cervical spine; and constant 
headaches.  Dr. Seletz noted that the veteran had been 
refused any employment due to his injuries, although he was 
bright and capable of working, and found that he was 
permanently and totally disabled.

In a May 1969 statement the veteran requested examinations 
for psychiatric and neurologic evaluations.  The transmittal 
memorandum from the veteran's representative indicates that 
he was seeking "exam and evaluation."

In a June 1969 rating decision the RO noted that Dr. Seletz 
had attributed the veteran's headaches to cervical strain, 
and that his service entrance examination showed that he had 
incurred a cervical spine injury prior to entering service.  
The RO denied service connection for the residuals of a 
cervical spine or back injury and headaches on the basis that 
the disorders existed prior to entering service and were not 
aggravated by service.  

In his August 1969 substantive appeal the veteran asserted 
that his cervical and lumbar spine disorders and headaches 
were the result of his in-service injuries.  He submitted a 
medical report from Samuel Waxman, M.D., in which the 
physician stated that the veteran had received treatment for 
cervical whiplash and lumbar strain following an April 1965 
motor vehicle accident.  Dr. Waxman stated that the treatment 
ended in May 1965, at which time the veteran was "completely 
well and in very good health."

In February 1970 the Board remanded the veteran's appeal of 
the assigned ratings to the RO in order for the RO to provide 
the veteran with the requested VA neurology and psychiatric 
examinations.  The purpose of providing the examinations was 
to determine the nature and extent of the residuals of the 
in-service shell fragment wounds.  In July 1970 the RO asked 
the VA medical center (MC) to provide the required 
examinations, and for the report of the examinations to 
include a detailed account of all manifestations of the shell 
fragment wound residuals.

The documents in the case file indicate that the VAMC 
contacted the veteran multiple times in July 1970 to schedule 
the requested examinations, and that the examinations were 
then scheduled for August 1970.  The veteran failed to appear 
for the examinations, and informed the VAMC that he did not 
believe the examinations were necessary.  The case was then 
returned to the Board, and in an October 1970 decision the 
Board denied entitlement to higher disability ratings for the 
residuals of the in-service shell fragment wounds.

In October 1972 the veteran sent a letter to the President in 
which he objected to the disability ratings that had been 
assigned by the service department when he was placed on the 
TDRL.  He stated that when he first appeared before a Medical 
Evaluation Board he agreed to the assignment of a combined 
rating of 60 percent, but that when his case was reviewed by 
the Physical Evaluation Board the combined rating was reduced 
to 40 percent.  He refused to accept the 40 percent rating 
assigned by the Physical Evaluation Board, and had not 
received any disability retirement for the previous five 
years.  He stated that he was unemployable and uninsurable, 
and that the service department had found him to be unfit for 
duty.  He also stated that the Social Security Administration 
had found him to be totally disabled.  He asked for the 
President's assistance in resolving the problem.

The veteran's letter to the President was referred to VA, and 
in a November 1972 notice the RO informed the veteran that 
the October 1970 decision of the Board was final, and that in 
order to reopen his VA claim he should submit new and 
material evidence.  In a November 1972 letter the veteran 
stated that his letter to the President had been intended for 
the Secretary of the Navy, not VA.  He stated that his 
grievance was with the Marine Corps, not VA, and that he 
wanted compensation from the Marine Corps, instead of VA, 
because he had been injured while in the Marine Corps.  He 
stated that he did not want any VA benefits, and asked that 
his letter to the President be referred to the "proper" 
department.  The veteran did not submit any evidence in 
response to the RO's November 1972 notice that new and 
material evidence was required to reopen his claim.

A December 1975 report from the service department indicates 
that the veteran had been transferred to the TDRL effective 
in September 1967 with a 40 percent disability rating.  He 
was subsequently transferred from the TDRL to the Retired 
List with a 40 percent rating effective in September 1972.  
As the result of proceedings before the Board for Correction 
of Naval Records in September 1975, his records were 
corrected to show that he was transferred to the TDRL in 
September 1967 with a 60 percent rating, rather than the 
40 percent rating previously shown, and that he was 
transferred to the Retired List with a 50 percent rating.

The veteran did not again claim entitlement to VA 
compensation benefits until 
May 1, 1989, at which time he claimed entitlement to 
increased ratings for his service-connected disorders and 
service connection for PTSD.  In conjunction with that claim 
he submitted the report of an April 1975 service department 
psychiatric evaluation, which shows that the evaluation was 
requested by the director of the Retired Pay Division because 
the veteran had refused to accept any military retired pay 
based on the 40 percent rating.  During the evaluation the 
veteran reported that he was unable to work or attend school 
due to his disability, and that he was receiving financial 
support from his parents.  As the result of the evaluation 
the physician provided a diagnosis of traumatic anxiety 
neurosis, secondary to the emotional and physical trauma of 
being injured in Vietnam.  The physician also stated that the 
veteran's emotional problems severely interfered with his 
recovery.

Private treatment records, which were received at the RO in 
May 1989, show that in October 1980 the veteran underwent 
surgical enucleation of the right eye due to the residuals of 
the in-service shrapnel injury.  The VAMC scheduled medical 
examinations for him in June 1989, which he canceled.

In a May 1991 statement the veteran reported having been 
unemployed since 1967.  He also reported having received 
treatment for alcohol abuse since January 1991, but made no 
reference to any other psychiatric treatment.

VA treatment records show that he received treatment for low 
back syndrome beginning in March 1983.  In December 1990 he 
stated that he lived in a stable home environment with his 
family, that he was employed as a funeral director, and that 
alcohol was not affecting his employment.  He had no prior 
history of psychiatric problems, and showed no other 
symptoms.  The report of the January 1991 intake evaluation 
for alcohol treatment indicates that his physical condition 
was good, except for hypertension and low back pain; that he 
had been self-employed since 1960; that he would like to sell 
his business; and that he had no financial problems.  He 
began Antabuse treatment in January 1991, with no other 
reported psychiatric symptoms other than anxiety.

The VAMC again scheduled the veteran for examinations in 
September 1991, but he failed to attend and asked that the 
examinations be re-scheduled at a later date.  The 
psychiatric examination was conducted in October 1991, during 
which he stated that he did not know why the examination had 
been requested.  He stated that he did not like appearing in 
the psychiatric clinic because people might think that he was 
crazy.  He lived in a home provided by his parents, and they 
provided for his care and paid all of his expenses.  As the 
result of the psychiatric evaluation the examiner provided a 
diagnosis of an organic mental disorder, not otherwise 
specified.  

During a subsequent psychological evaluation, which included 
neuropsychological testing, the veteran reported having 
landed on his head when the in-service explosion occurred and 
having been unconscious for a protracted period of time.  The 
psychological evaluation was indicative of an organic mental 
impairment of mild to moderate degree.  The psychologist 
found that the organic mental impairment was a result of the 
in-service injuries.

In a January 1992 rating decision the RO increased the rating 
for the right eye disorder from 30 to 40 percent, and denied 
service connection for PTSD and an organic mental impairment.  
With the increased rating the combined rating for the 
veteran's service-connected disorders was increased from 40 
to 50 percent effective May 1, 1989.  The RO denied service 
connection for PTSD on the basis that the evidence did not 
show that the veteran had PTSD, and denied service connection 
for an organic mental impairment on the basis that the 
disorder was not shown during service.

In March 1992 the veteran submitted a June 1974 medical 
report from Albert H. Held, M.D., in which Dr. Held stated 
that, in addition to the physical injuries, the veteran had a 
moderately severe anxiety neurosis resulting from the in-
service injuries.  Dr. Held also found that the veteran was 
totally unemployable due to his disabilities.  During that 
evaluation the veteran reported that he had been on his 
father's payroll at the mortuary, but that his status had 
been terminated because he was unable to do the work.  The 
medical report was directed to the Naval Board for the 
Correction of Military Records.

In March 1992 the veteran also submitted a medical report 
from Paul Rader, M.D., in which the physician found that the 
veteran would not be able to find or retain any gainful 
employment due to his physical impairments.  Those 
impairments included loss of vision in the right eye, and 
limited vision in the left eye; weakness in the left arm; 
numbness in the fourth and fifth fingers of the left hand and 
the medial aspect of the left arm and forearm; pain in the 
left shoulder; headaches; neck and low back pain; and loss of 
balance.

In a December 1972 report, which the RO received in March 
1992, Robert A. Heebner, M.D., found that the veteran was 
totally and permanently disabled due to blindness in the 
right eye and poor vision in the left eye; low back pain; 
numbness in the fourth and fifth fingers of the left hand; 
weakness in the left hand; limited motion of the left 
shoulder; throat problems and difficulty swallowing; severe 
headaches; and neck pain.  He found that the veteran was 
totally disabled because no entity would hire him because of 
the insurance risk, in addition to his physical complaints.

In his March 1992 notice of disagreement with the January 
1992 rating decision the veteran's representative asserted 
that he was totally disabled due to his service-connected 
disabilities, and claimed entitlement to a total disability 
rating based on individual unemployability.

In a June 1992 statement the veteran's representative 
contended that the veteran's May 1969 statement constituted a 
claim for service connection for a psychiatric disorder, 
which had never been adjudicated.  The representative claimed 
that VA had committed "administrative error" in failing to 
adjudicate the 1969 claim and by not assisting the veteran in 
developing that claim.  He again asserted that the veteran 
had PTSD as the result of his in-service injuries, and that 
an additional examination should be provided that included 
review of the April 1975 diagnosis of traumatic anxiety 
neurosis.

During an October 1992 hearing the veteran testified that he 
had not been employed full time since his separation from 
service, and that he had been receiving Social Security 
disability benefits since 1967 or 1968.  He stated that he 
first saw a psychiatrist in 1975, but that he could not 
remember why he had been examined.

VA treatment records from January to September 1991 indicate 
that the veteran continued to receive treatment for alcohol 
abuse, but no other psychiatric symptoms were recorded.  He 
began individual psychotherapy in October 1991, at which time 
he reported having sleep disturbance, nightmares of being 
chased, difficulty revealing himself to others, nervousness, 
rapid heart beat, sweating, headaches, and vivid memories of 
combat.  The therapist found that he was preoccupied with 
morbid bodily concerns, having seen the results of chronic 
alcoholism in his parents' mortuary.  In December 1991 he 
reported being hypervigilant due to a fear of being harmed, 
which he initially attributed to his combat experiences but 
later stated pre-dated service.  In February 1992 the 
therapist stated that the veteran had experienced extensive 
physical trauma in service and that he had an extreme fear of 
bodily injury and death.  The therapist noted, however, that 
the veteran was able to manage a mortuary business and engage 
in computer programming.  The therapist also found that he 
used work to keep his mind off his emotional problems, but 
that he had problems with concentration and memory.  In March 
1992 the therapist found that he was in a continuing state of 
hate, anger, and fear about his war experiences.  

In May 1992 the veteran reported having dreams that he 
associated with his combat experiences and fear of crowds, 
and in July 1992 he reported that he continued to work in the 
family mortuary business, but that his social contacts were 
very limited.  Later in July 1992 he stated that he had a 
nightmare involving decapitation, but he was unable to recall 
any stressor relevant to that content.  An August 1992 
treatment record indicates that his psychiatric diagnoses 
included dysthymia and PTSD (provisional).

On November 30, 1992, the veteran submitted an application 
for compensation benefits based on individual 
unemployability.  At that time he reported having last worked 
on a full-time basis in August 1967.

Documents received from the Social Security Administration 
show that in May 1969 he was found to have been under a 
disability since November 1966 due to ulnar neuropathy 
secondary to a shell fragment wound; blindness in the right 
eye; and constant headaches.  That finding was based on a 
February 1969 medical report, presumably the report from Dr. 
Seletz.

In an April 1993 statement the veteran's representative 
claimed that there had been "clear and unmistakable error" in 
the veteran's case, but he did not reference any specific 
decision or action.  He asserted that the veteran was 
entitled to a total disability rating based on individual 
unemployability retroactive to the date of his separation 
from service.

In July 1993 the RO issued a statement of the case that 
included the following issues: 1) service connection for a 
psychiatric disorder; 2) service connection for headaches; 3) 
whether new and material evidence had been submitted to 
reopen claims for service connection for the residuals of a 
back injury; 4) whether new and material evidence had been 
submitted to reopen claims for service connection for the 
residuals of a neck injury; and 5) an increased rating for 
the right eye disorder.

In the August 1993 substantive appeal the veteran's 
representative stated that the statement of the case had not 
included all of the issues on appeal, in that the RO had not 
addressed the issues of the veteran's entitlement to a total 
rating based on unemployability, an earlier effective date 
for his "award," and clear and unmistakable error by the RO 
in adjudicating his original claim.  The representative 
asserted that the veteran's mental illness prevented him from 
prosecuting his claim following his separation from service.

In a December 1993 rating decision the RO denied entitlement 
to a total rating based on individual unemployability and 
found that clear and unmistakable error had not occurred in 
the handling of the veteran's case.  The RO denied a total 
rating on the basis that the percentage requirements of 
38 C.F.R. § 4.16(a) had not been met and the evidence did not 
show that the veteran was, in fact, unemployable to warrant 
extra-schedular consideration.  The RO also found that the 
veteran had renounced eligibility for VA benefits in 1972 and 
did not again claim entitlement to benefits until 1989.

The RO provided the veteran a VA psychiatric examination by a 
board of two psychiatrists on February 15, 1994, which 
included a review of the claims file.  During the examination 
the veteran reported experiencing the symptoms of PTSD since 
his separation from service, but denied having received any 
treatment until three or four years previously.  Following 
the examination the examiners provided diagnoses of PTSD, a 
past history of alcohol abuse, and avoidant personality 
traits.  The examiners found that the veteran's symptoms met 
the criteria for a diagnosis of PTSD, and that he had likely 
had the disorder since his return from Vietnam.  They could 
find no evidence to support any additional psychiatric 
diagnoses.

In an April 1994 rating decision the RO granted service 
connection for PTSD and assigned a 30 percent rating for the 
disorder, with an effective date of February 15, 1994.  With 
the grant of service connection for PTSD the combined rating 
for the veteran's service-connected disorders was increased 
from 50 to 60 percent effective February 15, 1994.  The RO 
also granted entitlement to a total disability rating based 
on individual unemployability effective February 15, 1994.  

In July 1994 the veteran's representative expressed 
disagreement with the effective date of the total rating, 
contending that the rating should be effective no later than 
May 1, 1989.  The representative also contended that the 
November 1972 letter informing the veteran that new and 
material evidence was needed in order to reopen his claim was 
clearly and unmistakably erroneous because new and material 
evidence was not required to reopen a claim for an increased 
rating.  He asserted that the incorrect information caused 
the veteran to abandon his claim, and that the veteran was 
entitled to an effective date for the total rating based on 
his October 1972 letter to the President.

In an October 1996 decision the Board granted service 
connection for the chronic residuals of neck and low back 
injuries and chronic headaches as due to the in-service 
explosion.  Following additional VA examinations, in a 
September 1997 rating decision the RO established service 
connection for the residuals of a neck injury with limited 
motion of the cervical spine, rated as 10 percent disabling; 
chronic headaches, post head injury with traumatic dementia, 
rated at 10 percent; and arthritis of the lumbar spine with 
limited motion, rated at 20 percent.  The effective date for 
the grants of service connection and the assigned ratings was 
September 1, 1967.  With the assignment of disability ratings 
retroactively to September 1, 1967, the combined rating for 
the veteran's service-connected disabilities became 
60 percent effective with that date.  He also became entitled 
to a combined rating of 70 percent effective May 1, 1989.

In an April 1999 substantive appeal the veteran's 
representative asserted that the November 1972 "decision" was 
clearly and unmistakably erroneous in that the RO had not 
verified with the service department whether the veteran was 
receiving the military retired pay to which he was entitled.  
He further asserted that "it was clear and unmistakable 
error" for the RO not to contact the Social Security 
Administration to verify that that agency had found the 
veteran to be totally disabled following his separation from 
service.

In January 2001 affidavits the veteran stated that he had 
never received any retired pay from the service department 
because he disagreed with the amount to which the service 
department found him to be entitled.  He also stated that his 
letter to the President in October 1972 was prompted by his 
anger with the service department for not paying him the 
amount to which he was originally found to be entitled.  He 
asserted that in informing VA that he did not want VA 
benefits he did not intend to withdraw any claim that he had 
pending.  He further stated that he was not informed that VA 
was the primary "caretaker" for veterans, that he did not 
know the difference between VA and a veterans' service 
organization, and that he believed that it was the 
responsibility of the Marine Corps to provide him the 
benefits to which he was entitled.

Clear and Unmistakable Error

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005(c) (1964), 38 U.S.C.A. § 5109A (West 1991 
and Supp. 2000); 38 C.F.R. § 19.153 (1967).

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be denied as a matter of law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F3d. 1378 (Fed. Cir. 1999).  
If the veteran raises a valid claim of clear and unmistakable 
error, the question of whether a given decision was based on 
clear and unmistakable error is to be determined based on the 
facts of the case.  See Rivers v. Gober, 10 Vet. App. 469 
(1997).

The veteran's representative has asserted that clear and 
unmistakable error occurred "in the veteran's case" in not 
granting entitlement to a total disability rating based on 
individual unemployability.  He bases that assertion on the 
fact that the veteran was awarded Social Security disability 
benefits effective with his separation from service and on 
the veteran having been totally disabled since his separation 
from service.  Other than the November 1972 letter from the 
RO to the veteran, he has not referenced any decision by the 
RO as being clearly and unmistakably erroneous, he has not 
made any specific allegations as to how the laws and 
regulations were incorrectly applied to the evidence of 
record, nor has he indicated how, but for the specific error, 
the outcome of the case would have been different.

Service connection was initially granted in a March 1968 RO 
rating decision, at which time the RO established the 
combined rating for the residuals of the shell fragment 
wounds at 40 percent.  That rating decision was appealed to 
the Board, and in an October 1970 decision the Board denied 
entitlement to higher ratings.  Because the RO decision was 
affirmed by the Board, the Board's October 1970 decision 
subsumed the RO's March 1968 decision and the March 1968 
rating decision is not subject to a claim of clear and 
unmistakable error.  See Dittrich v. West, 11 Vet. App. 10 
(1998), aff'd 163 F.3d 1439 (Fed. Cir. 1998), cert. denied 
119 S. Ct. 1499 (1999).

Following the Board's October 1970 decision, no action was 
taken on the veteran's claim until November 1972.  In 
response to the veteran's October 1972 letter to the 
President regarding the ratings that had been assigned for 
his in-service injuries, in November 1972 the RO informed the 
veteran that the October 1970 decision of the Board was 
final, and that new and material evidence had to be submitted 
to reopen his claim.  The representative alleges that the 
November 1972 notice constituted a decision by the RO, and 
that the decision was clearly erroneous in requiring the 
submittal of new and material evidence.

The Court has defined the term "decision" as "the resolution 
of all questions of law and fact . . . that affect the 
provision of benefits."  Conary v. Derwinski, 3 Vet. App. 
109, 112 (1992).  In the November 1972 letter to the veteran 
the RO did not resolve any question of law or fact regarding 
his entitlement to VA benefits; the RO informed him of the 
evidence needed to support his claim.  Because the RO did not 
render any determination regarding his entitlement to 
benefits, the November 1972 letter does not constitute a 
"decision," and is not subject to a claim of clear and 
unmistakable error.  See Best v. Brown, 10 Vet. App. 322 
(1997) (a claim of clear and unmistakable error pertains only 
to a decision that has become final).

In the January 1992 rating decision the RO denied service 
connection for PTSD and headaches, and found that new and 
material evidence had not been submitted to reopen the claims 
for service connection for cervical spine and back injuries.  
Because the veteran perfected an appeal of that decision, the 
January 1992 decision did not become final.  Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).  The lack of finality in 
the January 1992 decision precluded a claim of clear and 
unmistakable error.  Best, 10 Vet. App. at 322.

The representative has also alleged that VA's overall 
processing of the veteran's claim was clearly and 
unmistakably erroneous in not awarding a total disability 
rating effective with his separation from service.  In making 
those allegations the representative did not include any 
specific indication of what the error was or why any decision 
would have been manifestly different but for the error.  
Fugo, 6 Vet. App. at 44.  For the reasons shown above the 
Board finds that the veteran has failed to raise a valid 
claim of clear and unmistakable error in any final decision 
of the RO in not granting entitlement to a total disability 
rating based on individual unemployability.

Entitlement to an Earlier Effective Date

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of disability compensation shall 
be the day following separation from service or the date 
entitlement arose if the claim is received within one year of 
separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2).  The effective date of an 
award of increased compensation shall be the earliest date at 
which it is ascertainable that an increase in disability has 
occurred, if the claim for an increased rating is received 
within one year from such date, otherwise the date of receipt 
of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o).  The phrase "otherwise, date of receipt of 
claim" applies only if a factually ascertainable increase in 
disability occurred more than one year prior to filing the 
claim for an increased rating.  Harper v. Brown, 10 Vet. App. 
125 (1997).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will be 
accepted as an informal claim for benefits.  In the case of 
examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  The provisions of the preceding sentence apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the case of evidence 
from a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  All 
veterans who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).

The veteran contends that the total disability rating based 
on individual unemployability should have been effective with 
his separation from service.  The initial evidence indicating 
that the veteran was unemployable was dated in February 1969, 
when Dr. Seletz found that although the veteran was bright 
and capable of working, he was permanently and totally 
disabled because no employer would hire him.  In making that 
assessment Dr. Seletz considered the disability resulting 
from headaches, a cervical spine disorder, and a back 
disorder, for which service connection had not been granted, 
in addition to the service-connected disabilities.  Because 
the finding that the veteran was unemployable was dependent 
on disabilities for which service connection had not been 
established, the medical report from Dr. Seletz, which was 
received at the RO in July 1969, does not constitute an 
informal claim for a total rating.  Servello v. Derwinski, 3 
Vet. App. 196, 200 (1992).

In addition, the medical report from Dr. Seletz was submitted 
in conjunction with the veteran's appeal of the ratings 
assigned in March 1968.  In its October 1970 decision the 
Board considered that evidence in determining that 
entitlement to a combined rating in excess of 40 percent was 
not shown.  In denying entitlement to a combined disability 
rating in excess of 40 percent, the Board, in essence, found 
that the criteria for a total disability rating were not met.  
The October 1970 Board decision, therefore, constituted an 
adjudication of any informal claim arising from the medical 
report.  Because of the finality of the Board's October 1970 
decision, entitlement to an effective date based on the 
February 1969 medical report as an informal claim for an 
increased rating is precluded.

The veteran claims that his May 1969 request for psychiatric 
and neurology examinations "for evaluation" constituted a 
claim for service connection for a psychiatric disorder, 
which remained unadjudicated until April 1994.  Based on the 
May 1969 request, however, the Board remanded his pending 
appeal for increased ratings to the RO to provide him with 
the requested examinations.  The VAMC scheduled the 
examinations, but the veteran failed to appear and indicated 
that he did not think that the examinations were needed.  The 
psychiatric examination was necessary in order to determine 
whether the residuals of the in-service shrapnel injuries 
included a psychiatric disorder.  Because the veteran failed 
to appear for the scheduled examinations, without good cause, 
his failure to cooperate constituted an abandonment of any 
claim arising from his May 1969 request.  Beyrle v. Brown, 
9 Vet. App. 24, 28 (1996); 38 C.F.R. § 3.158.  The May 1969 
statement does not, therefore, provide a basis for 
establishing an effective date prior to February 1994.

The veteran also contends, in essence, that his October 1972 
letter to the President constituted an informal claim for a 
total disability rating.  Following receipt of that letter at 
the RO, however, the RO informed the veteran that new and 
material evidence was required to reopen the claim that had 
been adjudicated by the Board in October 1970.  The veteran's 
representative contends that the November 1972 letter to the 
veteran was in error, in that new and material evidence is 
not required to claim entitlement to a higher rating.

In Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Court 
held that if the veteran claims an increase in disability 
since a prior adjudication, his current claim is a new claim 
that is not subject to the requirement that new and material 
evidence be submitted.  The RO's action in November 1972 was 
based on the law in effect prior to the Court's holding in 
Proscelle.  According to the relevant statute, a decision of 
the Board was final and was not subject to reopening in the 
absence of new and material evidence.  38 U.S.C. §§ 4004(b), 
3008.  In addition, in the October 1972 letter to the 
President the veteran did not claim that an increase in 
disability had occurred; he objected to the ratings that had 
been assigned by the service department when he was separated 
from service.  The Board finds that the RO's November 1972 
notice to the veteran was, therefore, in accordance with the 
law.

In the November 1972 notice the RO informed the veteran of 
the evidence needed to support his claim, but the veteran did 
not provide the requested evidence.  Because he did not 
respond to the November 1972 notice, any claim arising from 
his October 1972 letter to the President was abandoned.  
Morris v. Derwinski, 1 Vet. App. 260 (1991).  VA has no duty 
to assist the veteran in developing a claim for an increased 
rating, such as providing a VA examination, if the veteran 
has abandoned the claim by failing to respond to the request 
for supportive evidence.  Hurd v. West, 13 Vet. App. 449 
(2000); see also Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999), cert. denied 120 S. Ct. 1960 (2000) (VA is not 
required to provide an examination in the absence of some 
evidence showing an increase in disability).

In addition, in his subsequent November 1972 letter to the RO 
the veteran clearly stated that his October 1972 letter to 
the President was not an intent to claim entitlement to VA 
benefits.  In the absence of such intent, the October 1972 
letter cannot constitute an informal claim for an increased 
rating.  Crawford v. Brown, 
5 Vet. App. 33, 35 (1993).  Although he stated in January 
2001 that his November 1972 letter to the RO was not intended 
as a withdrawal of any claim he might have pending, the 
November 1972 letter nonetheless shows that it was not his 
intent to claim entitlement to an increased rating.  

The representative also contends that the veteran's mental 
disorder prevented him from prosecuting a claim for an 
increased rating.  The veteran's reduced mental capacity does 
not, however, create a heightened duty to assist on the part 
of VA, nor does it change the applicability of the relevant 
law.  Stewart v. Brown, 10 Vet. App. 15 (1997).  The Board 
has determined, therefore, that the veteran's October 1972 
letter to the President or his November 1972 letter to the RO 
do not constitute a basis for establishing an effective date 
for the total disability rating prior to February 1994.

The veteran's representative further contends that the 
veteran is entitled to an effective date in 1967 for the 
assignment of the total disability rating because he was 
found to have been totally disabled by the Social Security 
Administration at that time.  Evidence of his entitlement to 
Social Security benefits was not submitted until October 
1972, and was not of record when his claim was adjudicated by 
the RO in March 1968 or by the Board in October 1970.  The 
fact that he was found to be totally disabled by the Social 
Security Administration cannot form the basis for 
establishing an earlier effective date, in the absence of a 
viable claim for VA benefits.  Shields v. Brown, 8 Vet. App. 
346, 349 (1995).

The veteran did not claim entitlement to increased VA 
benefits until May 1, 1989, at which time he claimed 
entitlement to increased ratings and service connection for 
PTSD.  The development undertaken in conjunction with that 
claim resulted in increased ratings for the right eye 
disorder and left ulnar neuropathy; the grant of service 
connection for PTSD; the grant of service connection for 
cervical and lumbar spine disorders and headaches; and 
assignment of a total disability rating based on individual 
unemployability.  The adjudicative actions resulted in the 
veteran being entitled to a combined rating of 60 percent 
effective September 1, 1967; 70 percent effective May 1, 
1989; and 80 percent effective February 15, 1994.

In his appeal of the RO's April 1994 decision the veteran has 
framed his disagreement in terms of the denial of an earlier 
effective date for the assignment of the total disability 
rating.  The RO established the total disability rating, 
however, on the combination of the veteran's physical and 
psychiatric impairments, and limited the effective date for 
the total rating to February 15, 1994, because that was the 
date on which the diagnosis of PTSD was rendered.  Because 
the assignment of an earlier effective date for the total 
disability rating is contingent upon the assignment of an 
earlier effective date for the grant of service connection 
and the assigned rating for PTSD, the Board finds that the 
veteran's notice of disagreement and substantive appeal have 
incorporated those issues.  See Buckley v. West, 12 Vet. App. 
76 (1998) (the Board has jurisdiction of all issues 
identified from the radix of the notice of disagreement).

The Board notes that the VA psychiatric examiners in February 
1994 found that the veteran's psychiatric symptoms met the 
criteria for a diagnosis of PTSD, and that he had likely had 
the disorder since his return from Vietnam.  The Court has 
held that in determining the correct effective date for the 
grant of service connection, the date the evidence of 
entitlement is submitted to VA is not controlling; if the 
medical evidence indicates that the veteran suffered from the 
disorder retroactively, and a claim for service connection 
was pending at that time, a retroactive effective date is 
applicable.  McGrath v. Gober, 14 Vet. App. 28 (2000).  The 
Board finds, therefore, that entitlement to service 
connection for PTSD "arose" more than one year prior to the 
May 1, 1989, claim for service connection, and that the 
evidence supports an effective date of May 1, 1989, for the 
grant of service connection for PTSD and the assignment of 
the 30 percent rating.  38 C.F.R. § 3.400(b) and (o); Harper, 
10 Vet. App. at 125.  The Board further finds that the 
evidence shows that the veteran has not been more than 
marginally employed since May 1, 1989, and that the criteria 
for a total disability rating based on individual 
unemployability were met as of that date.



ORDER

Entitlement to an effective date of May 1, 1989, for the 
grant of service connection for PTSD, the assignment of the 
30 percent rating for PTSD, and the assignment of a total 
disability rating based on individual unemployability is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.

The appeal based on a claim of CUE in prior VA decisions is 
denied.


REMAND

Following the Board's October 1996 decision, in a September 
1997 rating decision the RO established service connection 
for the residuals of a neck injury with limited motion of the 
cervical spine, rated as 10 percent disabling; chronic 
headaches, post head injury with traumatic dementia, rated at 
10 percent; and arthritis of the lumbar spine with limited 
motion, rated at 20 percent.  The effective date for the 
grants of service connection and the assigned ratings was 
September 1, 1967.  The RO also increased the rating for 
partial paralysis of the left ulnar nerve from 10 to 
20 percent, effective November 21, 1996.  In a May 1998 
letter the veteran's representative expressed disagreement 
with the ratings assigned for the residuals of the neck and 
lumbar spine disorders and headaches, and the assigned rating 
and effective date for partial paralysis of the left ulnar 
nerve, and "all other decisions" contained in the September 
1997 rating decision.  The RO has not, however, issued a 
statement of the case pertaining to the additional issues.  

To ensure full compliance with due process requirements, 
these issues are REMANDED to the RO for the following 
development:

After undertaking any development deemed 
appropriate on the issues shown above, 
the RO should re-adjudicate those issues.  
If entitlement remains denied, the 
veteran and his representative should be 
provided a statement of the case 
pertaining to those issues and the 
opportunity to submit a substantive 
appeal.

The case should be returned to the Board for consideration of 
any issues that remain in a denied status and for which a 
valid substantive appeal has been submitted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

